Citation Nr: 1241544	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  07-20 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1987 to January 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  These matters were previously before the Board in October 2010, when they were remanded for additional development.

The Board has reviewed both the physical claims file as well as the file located on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence establishes that the Veteran does not currently have a bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active service and may not be presumed to be related to service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should be provided prior to an initial decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and, (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486.  Here, the Veteran was provided with a VCAA notice letter in July 2005.  The notice was sent prior to the decision in Dingess, and so did not contain notice regarding elements (4) degree of disability and (5) effective date.  The Board nonetheless finds the July 2005 notice satisfactory, and that the Veteran was not prejudiced by this deficiency.  VA regulation provides that there is no duty to provide the notice detailed above when entitlement to benefits cannot be established as a matter of law.  38 C.F.R. § 3.159(b)(3)(ii) (2012).  As discussed in more detail below, the Veteran does not have a current hearing loss disability under VA regulations, and therefore service connection cannot be established.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This duty includes assisting him in obtaining service treatment records (STRs) and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.  

The Board concludes that the duty to assist has been satisfied.  The Veteran's STRs and post-service private medical records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c) (2012).  

Additionally, the Veteran was scheduled for and underwent an examination to assess the nature and etiology of his hearing loss in December 2010, pursuant to the Board's October 2010 remand directive.  The Board finds the VA examination report to be more than adequate to adjudicate the Veteran's claim.  Indeed, the report reflects that the examiner was made aware of the Veteran's relevant past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining examinations or opinions concerning the issue on appeal have been met.  38 C.F.R. § 3.159(c)(4) (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, the Board finds that there has been substantial compliance with its October 2010 remand, as mentioned above.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  




Relevant law and regulations

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2012).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets the specified pure tone and speech recognition criteria set forth above.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 38 C.F.R. § 3.303(d); See Hensley, supra.

Analysis

The Veteran contends that he suffers from bilateral hearing loss as a result of noise exposure during active duty service.  Specifically, he asserts that he was exposed to noise from jet engines, general ship noise, and that the catapult track was close to his stateroom, which was tremendously loud when launching aircraft.  

The Veteran's STRs do not contain an entrance examination, however, his hearing was frequently tested throughout service.  In September 1986, shortly before entrance in January 1987, the Veteran was given an audiogram.  The Veteran's puretone thresholds, in decibels, were as follows: 





HERTZ


Sept. 1986
500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
10
0
0
5
5

See STR dated September 29, 1986.  Another audiogram was given for the purpose of a flight physical in June 1987.  At that time, the Veteran's puretone thresholds, in decibels, were as follows:





HERTZ


June 1987
500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
5
0
5
5
5
 
See STR dated June 5, 1987.

At his flight termination physical shortly before separation from service in January 1995, the Veteran's puretone thresholds, in decibels were as follows:





HERTZ


Nov. 1994
500
1000
2000
3000
4000
RIGHT
0
0
5
5
5
LEFT
0
-5
-10
5
25

See STR dated November 2, 1994.  In reviewing these audiograms, the Board observes there is no evidence the Veteran suffered from a bilateral hearing loss disability, for VA purposes under 38 C.F.R. § 3.385, while in-service.  The Board will next review post-service treatment records to evaluate if service connection is warranted for a right ear hearing loss disability.

The Veteran attended a VA examination in December 2010, and was given an audiogram, which is the only post-service audiogram in the record .  The Veteran's puretone thresholds, in decibels, were as follows:




HERTZ


Dec. 2010
500
1000
2000
3000
4000
RIGHT
10
10
10
20
10
LEFT
10
0
10
15
25

See VA examination dated December 9, 2010.  The Veteran's speech recognition scores on the Maryland CNC Test were 96 percent for each ear.  Id.  

As noted above, there is no competent evidence of record to show that the Veteran's bilateral hearing loss is a disability for VA purposes, as his audiogram results do not show an auditory threshold of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz; or, auditory thresholds of 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz; or, speech recognition scores of less than 94 percent using the Maryland CNC Test.  38 C.F.R. § 3.385 (2012).

As such, at no time during the appeal period did the Veteran have a bilateral hearing loss disability for VA purposes.  Id.  

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

While the Board sincerely appreciates the Veteran's honorable service, there is no competent evidence of a current diagnosis of a bilateral hearing loss disability for VA purposes at this time.  The Board does find the Veteran credible as to his commentary regarding in-service noise exposure.  Indeed, the Veteran is service-connected for tinnitus based on acoustic trauma in service.  Unfortunately, as a layperson, the Veteran does not have the requisite expertise to provide a competent opinion as to whether he has a current bilateral hearing loss disability.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board finds the VA examination, conducted in December 2010, as dispositive evidence establishing that he does not have a current bilateral hearing loss disability per VA regulation.         
38 C.F.R. § 3.385 (2012).  Accordingly, the Veteran's claim for service connection must be denied, however, the Board would advise the Veteran that he is welcome to reopen this claim in the future upon a showing of the requisite hearing loss.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.


REMAND

The Veteran is also seeking service connection for a right ankle disability.  After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before this issue on appeal may be decided on its merits.

When the Veteran entered service, he disclosed that he had been involved in a motor vehicle accident prior to service, which injured his right femur, tibia, and fibula.  See Report of Medical History dated November 1, 1985; St. Joseph Hospital record dated December 25, 1981.  He asserts that his right leg was weakened and therefore more susceptible to aggravation in service, which he says occurred when he sprained an ankle in January 1991.  See Statement dated January 5, 2007.  The Veteran's STRs do not show complaint or treatment for an ankle sprain at any time during service.

In general, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who served on active duty after December 31, 1946, is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to: defects, infirmities, or disorders noted at entrance into service; or, where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§  1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2011).  This "presumption of sound condition" only arises when a currently claimed disability was not detected and noted on an entrance examination report.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The applicable regulation further provides "[o]nly such conditions as are recorded in examination reports are to be considered as noted," and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b) (2011).  

To rebut the presumption of sound condition, VA must show, by clear and unmistakable evidence, both that the injury or disease preexisted entrance into the service and that the injury or disease was not aggravated by service.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the presumption of sound condition is rebutted, then a veteran's claim for service connection must be denied.  Wagner, 370 F.3d at 1096.  If the presumption of sound condition is not rebutted, then the VA proceeds with analyzing the veteran's service connection claim under the steps described in Shedden, supra.  Here, the Veteran's claims file contains medical records showing that his right leg was seriously injured prior to entrance into service.  

At the December 2010 VA examination, the VA examiner reviewed the Veteran's claims file, and noted both the accident prior to service and that there were no ankle injuries documented in-service.  The VA examiner opined that the Veteran's severe posttraumatic osteoarthritis of the tibiotalar joint was due to the normal progression of a posttraumatic injury.  See VA examination dated December 8, 2010.

If the VA provides a claimant with an examination for the purpose of developing a claim, then the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, although it is unclear whether the Veteran told the VA examiner about spraining his ankle in service, this injury was not addressed in the examination report.  Because the examiner did not consider any in-service injuries, he also did not opine on whether any incident during service aggravated the preexisting injury.  The Board, not the VA examiner, is tasked with making factual findings in the adjudication of VA claims, so the Veteran's contention should have been addressed.  

Further, the examination report is also inadequate because the articulated opinion does not comport with the laws and regulations pertaining to aggravation, as set forth above.  As discussed, in order to overcome the presumption of sound condition, VA must show clear and unmistakable evidence that the claimed disability both preexisted service and was not aggravated in service.  
See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Here, the VA examiner opined that the Veteran's osteoarthritis was due to the normal progression of a posttraumatic injury.  Instead, the VA examiner should have addressed whether the motor vehicle accident before service resulted in a preexisting condition, and, if so, whether that condition was aggravated in service.

Finally, as discussed in the hearing loss section above, the Veteran has not been provided with VCAA notice that comports with the holding in Dingess/Hartman v. Nicholson.  Such needs to be provided prior to any readjudication of this claim.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received regarding his right ankle disorder.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified that are not already in the record on appeal.  The RO/AMC should send the Veteran release forms to obtain all relevant records from the Veteran's private physician Dr. F., from June 2005 to the present.  Efforts to obtain these records should be memorialized in the Veteran's claims file, and all records obtained should be associated with the claims file.

2.  After completion of the above, the RO/AMC should schedule the Veteran for another VA examination, preferable with the same VA examiner who conducted the December 2010 examination.  A copy of this Remand, and the claims file, must be made available to the VA examiner for review.  The examination report should include a discussion of the Veteran's documented medical history and symptoms, and offer a complete rationale for the given diagnosis all medical opinions.

The VA examiner is asked to form opinions on the following matters:

(A)  Is it undebatable that the Veteran's right ankle condition preexisted the Veteran's active duty service?  If so, is it also undebatable that this preexisting condition was not aggravated by active duty service?

(B)  If the answer is "no" to either of the questions in paragraph (A), is it as likely as not that the Veteran's right ankle disorder is related to active duty service?  

The examiner is asked to specifically comment on the Veteran's assertion that he sprained his right ankle during active duty service.

3.  Following completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record and readjudicate the Veteran's service connection claim.  If the claim is denied, the RO/AMC should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims file should be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


